Dismissed and Memorandum Opinion filed November 1, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00443-CV
                                   ____________

              LEVIATHAN ENTERPRISES GROUP, INC., Appellant

                                           V.

ULYSSES W. WATKINS, FAMILY CARE MEDICAL CLINIC, INC., ARNOLD S.
COHN & ASSOCIATES, P.C., AND ARAMCO INVESTMENT GROUP, Appellees


                       On Appeal from the 61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-05115



                           MEMORANDUM OPINION

      This is an appeal from a judgment signed January 26, 2011. The clerk’s record was
filed May 26, 2011. The reporter’s record was filed June 1, 2011. No brief was filed.

      On September 8, 2011, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before October 7, 2011, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                          2